DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 5-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morse (US Pat No 1,126,254) in view of Oishi et al. (US Pub No 2012/0322599 A1). Morse discloses an inner link plate (1) capable for a bicycle chain (fig. 1), the inner link plate having a longitudinal centerline (horizontal line along the center of 1) defining a longitudinal direction and comprising: 
Re claim 1, a first inner-link end portion (left end in fig. 5) including a first inner-link opening having a first inner-link center axis (fig. 5 shows the left hole, axis at the center of the hole); 
Re claim 5, wherein the first inner-link end portion (left end in fig. 5) has a substantially oblong shape (fig. 2 shows the extra surface forming the oblong shape), and a portion of the first inner-link end portion excluding the first extended edge portion has a substantially circular shape (fig. 2: removing an extended portion at the left end would yield a circular shape concentric to the left hole).
Re claim 6, wherein an outer peripheral edge of the inner link plate includes a first inner-link end edge extending about the first inner-link end portion (outer perimeter left edge in fig. 2), a second inner-link end edge (outer perimeter right edge in fig. 2) extending about the second inner-link end portion, and a pair of first inner-link intermediate edges (top and bottom edges at the middle portion) extending along the first inner-link intermediate portion between the first inner-link end edge and the second inner-link end edge.
Re claim 7, wherein the second inner-link end portion has a second extended edge portion (fig. 4: right edge of 1) extending to be away from the first inner-link end portion in the longitudinal direction. 
Re claim 8, 
Re claim 9, 
Re claim 12, wherein a non-chamfered edge portion of the first extended edge portion is provided proximate to the longitudinal centerline and adjacent to a chamfered edge portion of the first extended edge portion (fig. 2).
Re claims 13, 14, wherein the first chain roller is configured to be mounted on the first annular tubular extension (fig. 3 shows 4 is mounted on 25), the first chain roller having the first radially outer circumferential surface and the first radially inner circumferential surface configured to surround the first annular tubular extension (fig. 3).
Morse does not disclose:
Re claims 1, 10, wherein a recessed portion is formed on an interior surface of the first inner-link intermediate portion.
Re claims 1 and 9, wherein the extended distance is equal to or larger than 0.6 mm.
Re claim 9, wherein a chamfered edge portion is formed along an outer peripheral edge of the inner link plate so as to improve gear shifting.
Re claims 3, 11, wherein a recessed portion interior surface is provided on the recessed portion, a first inner-link end portion interior surface is provided on the first inner-link end portion, a second inner-link end portion interior surface is provided on the second inner-link end portion, and the recessed portion interior surface is further recessed relative to the first inner- link end portion interior surface and the second inner-link end portion interior surface.  
However, Oishi teaches an inner link plate (14) for a bicycle chain (title):
Re claims 1 and 10, wherein a recessed portion (32) is formed on an interior surface of the first inner-link intermediate portion (fig. 6).
Re claims 3, 11, wherein a recessed portion interior surface (surface of 32) is provided on the recessed portion, a first inner-link end portion interior surface (surface of 26a) is 
Re claim 9, wherein a chamfered edge portion is formed along an outer peripheral edge of the inner link plate so as to improve gear shifting (fig. 5 shows a chamfered edge portion at the periphery that extends substantially along an entire outer peripheral edge of the inner link plate).
Re claim 12, wherein a non-chamfered edge portion of the first extended edge portion is provided proximate to the longitudinal centerline and adjacent to the chamfered edge portion of the first extended edge portion (fig. 5).
Regarding claims 1 and 10, it would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ a recessed portion, as taught by Oishi, to reduce the amount of material used to manufacture the plate. This would also reduce the weight of the plate. 
Regarding claims 1 and 9, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the claimed extended distance range to ensure proper lateral movement of the chain and reduce jamming, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 9, it would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ a chamfered edge portion, as taught by Oishi, to enable smoother engagement between the sprocket teeth and the link plate. 

Response to Arguments
Applicant's arguments filed 11/10/2021 have been fully considered but they are not persuasive. Applicant’s arguments are directed to the new claims limitation of the extended distance. Please see the Rejection above as to how this feature is obvious in view of the prior arts. In particular, Morse discloses an extended end portion to the inner link plate 1 that would be positioned between the sprocket tooth and the outer link plate 3. This would prevent the chain from swaying too far laterally since the extended end portion would abut against the outer link plate. Providing too short of an extended end portion would permit too much lateral sway while providing too long of an extended end portion would yield a laterally rigid chain. The right amount is desired to achieve optimal shifting of the chain between sprockets. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the claimed extended distance range to ensure proper lateral movement of the chain and reduce jamming, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Conclusion
The cited prior art(s) made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014.  The examiner can normally be reached on M-F 9-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Minh Truong/Primary Examiner, Art Unit 3654